Citation Nr: 0215965	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  99-03 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1974 to July 
1977.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In March 2001, the Board remanded this matter to the RO for 
additional development.  However, the requested development 
has not been accomplished and the case must be remanded 
again.

The March 2001 remand noted that in a June 1998 
correspondence, the veteran appears to have raised a claim 
for service connection for bipolar disorder.  In addition, 
during a February 2002 hearing before the undersigned, the 
veteran appears to have raised claims of entitlement to 
service connection for a foot/toenail condition and 
hypertension.  These matters are not ripe for appellate 
review, and hence they are referred to the RO for 
clarification and any further necessary action.


REMAND

Following the Board's March 2001 remand the RO requested and 
received veteran's treatment records from the Montgomery VAMC 
from 1993 to 1997.  Additionally, the RO received additional 
VA medical evidence not previously of record, to include VA 
medical records dated between July 1997 and April 2001.  It 
appears, however, that these records were not considered by 
the RO, and a supplemental statement of the case was not 
issued.  In order to comply with the requirements of 
38 C.F.R. § 19.37 (2002), and the prior remand, the Board 
must again remand this decision for further RO action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, at the veteran's February 2002 hearing before 
the undersigned he testified that a Dr. Shaw at VA Medical 
Center, Tuskegee, Alabama opined that his current 
schizophrenia is related to his military service.  As the VA 
records from Dr. Shaw do not appear to be included in the 
claims folders, further development is in order.

Accordingly, this case must be REMANDED for the following 
action:

1.  The RO should contact the veteran and 
request that he identify any health care 
professional who has found that a 
currently disabling psychiatric disorder 
is related to service.  For each 
identified provider the appellant should 
supply the provider's full name, address 
and current place of employment.  
Thereafter, the RO should undertake 
appropriate action, to include securing 
all inpatient and outpatient treatment 
records from the VA Medical Center in 
Tuskegee, Alabama, for the period from 
July 1977 to January 1980.  Particular 
effort should be undertaken to secure VA 
records authored by a Dr. Shaw.  

If, after making reasonable efforts to 
obtain these records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

2.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the issue of entitlement to service 
connection for a psychiatric disorder is 
reopened because new and material 
evidence has been submitted, then a VA 
examination must be conducted.  At that 
examination the examiner must offer an 
opinion whether it is at least as likely 
as not that a psychiatric disorder is 
related to service.  Additionally, if the 
claim of entitlement to service 
connection for a psychiatric disorder is 
reopened then a VA neurologist must offer 
an opinion addressing whether the 
appellant has a current seizure disorder, 
and if so, whether it is at least as 
likely as not that the disorder is 
related to service, or whether such a 
disorder is caused or aggravated by 
psychotropic medication.  Examinations 
are not required if the claim to reopen 
remains denied.

3.  If the claims ultimately remain 
denied, for whatever reason, then the RO 
must issue a supplemental statement of 
the case addressing all evidence received 
since May 1999.  The appellant and his 
representative must then be offered an 
appropriate period of time to file a 
response.  The case should be returned to 
the Board only after ensuring full 
compliance with both the duty to assist 
under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the duty to notify as 
that term is defined in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need not take any action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


